13‐4341‐cv 
        Caruso‐Famiglietti v. Huntington Union Free School District, et al. 
         
                                 UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
                                                 
                                        SUMMARY ORDER  
         
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 

 
              At a stated term of the United States Court of Appeals for the Second 
        Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
        Square, in the City of New York, on the 19th day of May, two thousand fourteen. 
                                          
        PRESENT:  JOHN M. WALKER, JR., 
                     ROSEMARY S. POOLER, 
                     RICHARD C. WESLEY,  
                                  Circuit Judges. 
        ______________________ 
         
        VICENZA CARUSO‐FAMIGLIETTI,  
         
                                  Plaintiff‐Appellant, 
         
                     ‐v.‐                                  No. 13‐4341‐cv 
         
        HUNTINGTON UNION FREE SCHOOL DISTRICT, CARMEN CASPER, JOHN 
        FINELLO, JOSEPH GIANI, JAMES POLANSKY, 
         
                                  Defendants‐Appellees. 
         
        ______________________  
         



                                                            1
FOR APPELLANT:             Steven A. Morelli, The Law Offices of Steven A. Morelli, 
                           P.C., Garden City, NY. 
 
FOR APPELLEES:             Steven C. Stern (Melissa L. Holtzer, on the brief), Sokoloff 
                           Stern LLP, Carle Place, NY.     
 
     Appeal from the United States District Court for the Eastern District of 
New York (Hurley, J.). 
 
     UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED AND DECREED that the judgment is AFFIRMED.  

      Plaintiff Vicenza Caruso‐Famiglietti appeals from the October 23, 2013 

judgment of the United States District Court for the Eastern District of New York 

(Hurley, J.), granting Defendants‐Appellees’ motion to dismiss.   

      On appeal, Caruso‐Famiglietti argues that the district court erred in 

dismissing her procedural due process claim.1  Specifically, she contends that 

Defendants‐Appellees violated her procedural due process rights by failing to 

provide an evidentiary hearing prior to excessing her.  Caruso‐Famiglietti 

grounds this claim on New York Education Law Section 2510(1), which some 

courts have suggested may require a predeprivation hearing when a tenured 

teacher’s position is abolished and a similar position is concurrently created.  See, 


1 Caruso‐Famiglietti does not challenge the dismissal of her claims alleging violations of 
the Equal Protection Clause of the Fourteenth Amendment and various state and local 
laws.   


                                            2
e.g., DeSimone v. Bd. of Educ., S. Huntington Union Free Sch. Dist. 612 F. Supp. 1568 

1570–71 (E.D.N.Y. 1985).   

      Even were we to conclude that Caruso‐Famiglietti was terminated and that 

a pretermination hearing is required when a tenured teacher’s position is 

abolished and a similar post is concurrently created – two issues we do not reach 

– Caruso‐Famiglietti fails to plausibly plead that the newly created positions in 

this case were similar to her old position.   

      We have also analyzed Caruso‐Famiglietti’s due process claim under the 

framework set forth in Mathews v. Eldridge, 424 U.S. 319 (1976).  Weighing all of 

the Mathews factors in the balance, Caruso‐Famiglietti has not plausibly alleged a 

procedural due process violation. 

      We have considered Caruso‐Famiglietti’s remaining arguments and find 

them to be without merit.  For the reasons stated above, the judgment of the 

district court is AFFIRMED.  

                            
                                        FOR THE COURT: 
                                        Catherine O’Hagan Wolfe, Clerk 
 
                                                           
 




                                            3